✎AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications


                                        UNITED STATES DISTRICT COURT
                                                   NORTHERN DISTRICT OF IOWA
           UNITED STATES OF AMERICA                                            JUDGMENT IN A CRIMINAL CASE
                               v.
                 ANDREW FLETCHER
                                                                               Case Number:           CR 19-2-1-CJW
   Revocation of Probation                                                    USM Number:            17842-029
   Revocation of Supervised Release                                           Raphael M. Scheetz
   Modification of Supervision Conditions                                     Defendant’s Attorney




THE DEFENDANT:
 admitted guilt to violation(s)                                        1, 2, and 3a-b                                 of the term of supervision.

 was found in violation of                                                                                                   after denial of guilt.

The defendant is adjudicated guilty of these violations:
Violation Number                    Nature of Violation                                                                Violation Ended
1                                   Possession of a Controlled Substance                                               04/25/2020
2                                   Use of a Controlled Substance                                                      05/03/2020
3a-b                                Failure to Comply with RRC Rules                                                   05/03/2020




The defendant is sentenced as provided in pages 2 through                3        of this judgment. The sentence is imposed pursuant to the
Sentencing Reform Act of 1984.
 The defendant was not found in violation of 4                                                           and is discharged as to such violation(s).
 The Court did not make a finding regarding violation(s)
It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States Attorney of material changes in economic circumstances.


C.J. Williams
United States District Judge
Name and Title of Judge                                                      Signature of Judge

May 21, 2020                                                                 May 21, 2020
Date of Imposition of Judgment                                               Date




                    Case 1:19-cr-00002-CJW-MAR Document 73 Filed 05/21/20 Page 1 of 3
✎AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications
                                                                                                                 Judgment—Page   2   of   3
     DEFENDANT:                 ANDREW FLETCHER
     CASE NUMBER:               CR 19-2-1-CJW

                                                                     PROBATION
            The defendant’s supervision is continued with the addition of special condition number(s):




                                                                IMPRISONMENT
            No imprisonment is ordered as part of this modification.

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
             term of: 2 months.




            The court makes the following recommendations to the Federal Bureau of Prisons:
             It is recommended that you be designated to a Bureau of Prisons facility in close proximity to your family which is
             commensurate with your security and custody classification needs.




            The defendant is remanded to the custody of the United States Marshal.

            The defendant must surrender to the United States Marshal for this district:

                  at                                        a.m.         p.m.           on                                    .

                  as notified by the United States Marshal.

            The defendant must surrender for service of sentence at the institution designated by the Federal Bureau of Prisons:

                  before 2 p.m. on                                                    .
                  as notified by the United States Marshal.

                  as notified by the United States Probation or Pretrial Services Office.



                                                                      RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                                 to

at                                                      with a certified copy of this judgment.



                                                                                                        UNITED STATES MARSHAL

                                                                                  By
                                                                                                     DEPUTY UNITED STATES MARSHAL



                    Case 1:19-cr-00002-CJW-MAR Document 73 Filed 05/21/20 Page 2 of 3
✎AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications

                                                                                   Judgment—Page   3   of   3
DEFENDANT:                 ANDREW FLETCHER
CASE NUMBER:               CR 19-2-1-CJW

                                                       SUPERVISED RELEASE

    Upon release from imprisonment, No Term of Supervised Release is reimposed.




               Case 1:19-cr-00002-CJW-MAR Document 73 Filed 05/21/20 Page 3 of 3
